Title: From James Madison to John Armstrong, 24 September 1813
From: Madison, James
To: Armstrong, John


Dear SirMontpelier Sepr. 24 1813
Since my letter of  the state of the Treasury has been transmitted to me. It is more favorable than I had anticipated, and will be able at least for a short period, to keep the army in an efficient state. I have just recd. a confirmation of the fine blow struck by Perry. Harrison’s movements in consequence of it will I hope be not only effectual agst. Proctor, but be felt in our other operations. The last acct. of Chauncy left him blockading his Antagonist in a harbour near Kingston. If the weather should not disturb that posture it will be the next best to a successful encounter. I sent you a day or two ago, a letter from a person in N. York lately from Halifax. Knowing nothing of him I can not judge of the credit due to what he states. It is improbable in no point but that of the great force in Canada. It is strange that whilst they were stripping Halifax so bare, they should have so long idled away the force under Warren. I see that his squadron has lately been spoken on its way, apparently to Halifax; but it may be that finding his movements without effect in diverting our force from its destination to Canada, and the danger threatening that possession he may be pushing the experiment of conveying a succour not too late. Inclosed is an address from the Oneida Chiefs. The employment of the Indians on our side has come about in a manner which accounts for the inquiry they make. The fairness of making use of such services, cannot be questioned; but the value of them, must determine the question of expediency. Of this you can judge better in your position than I can in mine. I leave it with you therefore to shape the answer to the address, as may appear most proper. Accept my great esteem & best wishes
James Madison
